BLD-158                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 10-3955
                                  ___________

                             IVAN BLAIR DAVIS,
                                             Appellant

                                       v.

THOMAS M. GAUBY, SR.; POLICE DEPT.; LINDA K. M. LUDGATE; JOHN DOE,
       ET AL.; KEVIN D. GILLESPIE, District Attorney Berks County;
                   KEVIN M. BEALS, Public Defender
                ____________________________________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                         (D.C. Civil No. 2-10-cv-04410)
                   District Judge: Honorable Stewart Dalzell
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 7, 2011

      Present: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                         (Opinion filed: April 20, 2011)
                                   _________

                                   OPINION
                                   _________




                                        1
PER CURIAM

       Ivan Davis appeals in forma pauperis from an order dismissing his complaint and

denying his request for counsel. We will dismiss this appeal as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B).

       In dismissing Davis’s complaint, the District Court observed that it “represent[ed]

the third action that plaintiff has filed within the past three months, with each action

naming Thomas M. Gauby, Sr., Linda K. M. Ludgate, Kevin D. Gillespie, and Kevin M.

Beals as defendants.” In Davis v. Gauby, No. 10-3437, 2010 U.S. App. LEXIS 24498

(3d Cir. Pa. Nov. 30, 2010) (per curiam), we analyzed one such suit, whose claims were

identical to those currently before us: allegations of institutional abuse now barred by the

statute of limitations, unclear references to bias and denial of due process, charges of

judicial and prosecutorial misconduct, and habeas corpus arguments (such as ineffective

assistance of counsel)—all haphazardly pleaded in a freewheeling style that assumed

previous familiarity with the actors and events while equating conclusion with fact.1 At

the time, we determined that Davis’s appeal was meritless. Id. at *8. In the interests of

judicial economy, we decline to repeat today our analysis of his claims, and instead




1
  E.g., “The police have violated my due process I have the right by law to make a
statement my 8th amendment was denied on the ground I had the right to press charges
on the correctional officers who had assault battery me I was denied my rights by the
police officer who never investigation on the case racist discrimination play big part in
this case.” 9/20/2010 Statement 3, ECF No. 5.

                                              2
incorporate by reference our prior decision. 2

       Furthermore, we agree with the District Court that this suit shows Davis’s “lack of

regard for the Court’s limited time and resources.” Accordingly, we will dismiss the

appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). Davis’s motion for appointment

of counsel is denied; to the extent that his other filings with this Court (many styled as

“motions”) request independent relief, they are denied.




2
  To the extent that Davis raised one new claim—an access-to-the-courts charge,
predicated at least partly on interference with his legal mail—he asserted it for the first
time on appeal; hence, we decline to address it. Harris v. City of Phila., 35 F.3d 840, 845
(3d Cir. 1994) (“This court has consistently held that it will not consider issues that are
raised for the first time on appeal.”).
                                                 3